                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

William S. McLean, Jr.,                   )                Civil Action No. 2: 18-3600-RMG
                                          )
                      Petitioner,         )
                                          )
        v.                                )                    ORDER AND OPINION
                                          )
F.C.I. Edgefield Acting Warden W. Vereen, )
                                          )
                      Respondent.         )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 32) recommending the Court transfer this matter to the District Court for the Northern

District of West Virginia. For the reasons set forth below, the Court adopts the R & Ras the Order

of the Court and transfers this matter to the District Court for the Northern District of West

Virginia.

I.     Background

       Petitioner seeks federal habeas corpus relief pursuant to 28 U.S.C. § 2241. When Petitioner

initiated this matter, he was incarcerated at F.C.I. Edgefield, located in the District of South

Carolina. The Bureau of Prisons then relocated Petitioner to F.C.I. Hazelton in Bruceton Mills,

West Virginia, located in the Northern District of West Virginia. The Magistrate Judge now

recommends that Petitioner' s action be transferred to that district court as a proper venue with

jurisdiction. Petitioner filed a "motion in support" of the R & R. (Dkt. No . 37.)

II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(C).

When there are objections to the R & R, the Court "makes a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made." Id. When there are no objections to the R & R, the Court reviews it to "only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation." Fed.

R. Civ. P. 72 advisory committee's note ; see also Camby v. Davis , 718 F.2d 198, 199 (4th Cir.

1983) ("In the absence of objection ... we do not believe that it requires any explanation.").

III.    Discussion

        The Court finds that the Magistrate Judge correctly concluded that this matter should be

transferred to the District Court for the Northern District of West Virginia. The "proper respondent

to a habeas petition is the person who has custody over [the petitioner]." Rumsfeld v. Padilla, 542

U.S. 426, 434 (2004). This is because the writ of federal habeas corpus "shall be directed to the

person having custody of the person detained." 28 U.S.C. § 2242. "There is generally only one

proper respondent to a given prisoner' s habeas petition" and it is the custodian "with the ability to

produce the prisoner' s body before the habeas court." Rumsf eld, 542 U.S. at 434-35.

        Petitioner is no longer in the custody of Acting Warden W. Vereen of F.C.I. Edgefield; he

is in the custody of the warden of F.C.I. Hazelton. The Court may, in the interest of justice, sua

sponte transfer a matter to the appropriate court rather than dismiss. Feller v. Brock, 802 F.2d 722,

n.7 (4th Cir. 1986). The Court finds that transferring this matter to the district with jurisdiction is

in the interest of justice so as to afford the parties an opportunity to continue to address Petitioner' s

request for relief on the merits.




                                                        2
IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 32) as the Order of the

Court and TRANSFERRS this matter to the U.S. District Court for the Northern District of West

Virginia.

       AND IT IS SO ORDERED.




                                                  United States District Court Judge

June ~, 2019
Charleston, South Carolina




                                                  3
